Citation Nr: 1633654	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that reopened the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), but denied that claim along with her claim for service connection for bipolar disorder, on the merits.

In July 2011, the Veteran testified before a Veterans Law Judge at a Travel Board hearing; a transcript of the hearing is of record.  In June 2016, she was informed that the Veterans Law Judge conducted the July 2011 hearing was no longer employed by the Board, and she was given an opportunity to appear at another hearing.  38 C.F.R. § 20.707 (2015).  In July 2016, she responded that she did not want another Board hearing and requested that her claim be considered based on the evidence of record.

In January 2014, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  Thereafter, in a February 2015 rating decision, the AOJ granted service connection for PTSD and assigned a 50 percent rating, effective May 21, 2008.  The Veteran has not expressed disagreement with the assigned rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the assigned rating or effective date).  Therefore,  since the February 2015 rating decision represents a full grant of the benefits sought with respect to the claim for service connection for PTSD, that issue is no longer on appeal.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The record includes a current diagnosis of bipolar disorder that is separate and distinct from her service-connected PTSD, the presumption of soundness has not been rebutted, and the evidence is, at the very least, in relative equipoise as to whether that disorder is related to the Veteran's military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bipolar disorder are met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision with regard to the Veteran's claim for service connection for bipolar disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to that claim.

II.  Service Connection

The Veteran claims entitlement to service connection for bipolar disorder as a result of her active duty service.  As noted in the introduction, service connection for PTSD was granted in a February 2015 rating decision.  In a June 2011 statement, the Veteran's representative argued that, while bipolar disorder may have preexisted her military service, it was nevertheless aggravated by her service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran's April 2000 entrance examination was silent for any psychiatric symptoms or diagnoses.  In a January 2003 pre-deployment health assessment, she reported seeking counseling or care for her mental health within the last year.  In a January 2004 post-deployment health assessment, the Veteran reported that she felt as though she was in great danger of being killed during her deployment.  She also reported feelings of little interest or pleasure in doing things.  An April 2004 service treatment record noted a complaint of depression.

A February 2005 VA treatment record notes the Veteran's complaint of anger problems.  She stated that she broke her husband's car windows, slit his tires, and poured bleach on his clothes.  She also reported substance abuse problems.  She stated that she had recently married, and that she met her husband in October of the previous year.  She reported hypervigilance, avoidance, and reexperiencing a sexual assault she suffered in Iraq.  Her mood was reportedly "down."  The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS), rule out PTSD, and polysubstance abuse.

In August 2005, the Veteran asked her VA mental health provider if she suffered from bipolar disorder.  The treatment provider noted that she engaged in high risk sexual behavior, and that she showed poor judgment relative to her relationships.  However, the treatment provider noted that, after reviewing her medical history and given her current drug usage, it would be difficult to make a diagnosis of bipolar affective disorder at that time.  The treatment provider indicated that they would discuss this further at her next visit.  According to her VA treatment records, the Veteran did not seek mental health treatment again until March 2006.  See March 2006 VA Mental Health Medication Management Note.

In an August 2008 VA mental health assessment, the Veteran reported mood swings, suicidal thoughts, and depression.  She reported her alleged in-service sexual assault, and stated that she did not report the assault and did not undergo a medical evaluation.  She said she did not have any mental health problems prior to service, and that she started to have anxiety beginning in 2000.  After reviewing her medical and social history, the treatment provider noted that the Veteran suffered from multiple problems, including symptoms of both PTSD as well as symptoms of bipolar disorder, major depression, and anxiety disorder.  She was diagnosed with PTSD, possible bipolar disorder, depression, and polysubstance abuse.

A September 2008 VA treatment record noted that the Veteran's PTSD and bipolar symptomatology had improved.  An October 2008 VA treatment recorded noted a diagnosis of bipolar depressed, NOS.

In March 2009, the Veteran underwent a VA examination to address the nature and etiology of any acquired psychiatric disorder.  The examiner noted her mental health treatment history, including her treatment in March 2005 for mood and anxiety symptoms, particularly sleep problems and anger outbursts.  The examiner noted that she was originally diagnosed with anxiety disorder, NOS, rule out PTSD, and polysubstance abuse.  The examiner also noted the August 2008 diagnosis of PTSD, rule out bipolar disorder, major depressive disorder, and polysubstance abuse disorder.  She described a family history of mental illness, including her mother who was diagnosed with bipolar disorder.  She reported panic attacks, mood swings, trouble sleeping, erratic behavior, including excessive shopping.

The Veteran reported a number of incidents in service, including being spied on while taking a shower, being groped by male soldiers, being forced to monitor a roommate during service who was suicidal, and a sexual assault in November or December 2003 by a civilian contractor.  With regard to the sexual assault, she stated that, although she told her sergeant, she was told not to report the matter because she was intoxicated at the time and reporting the incident could result in her getting into trouble.

After reviewing the Veteran's mental health treatment history, her post-service history, her current symptoms, and the PTSD diagnostic criteria, the examiner determined that she met the diagnostic criteria for PTSD and bipolar I affective disorder, NOS.  The examiner noted the symptoms associated with her bipolar I affective disorder overlapped with the symptoms associated with her PTSD.  The examiner also noted that the Veteran had a genetic predisposition for bipolar I affective disorder.

In May 2009, the Veteran submitted a number of lay statements in support of her claim, including a statement from F.C., who served with the Veteran during the time of her alleged in-service sexual assault.  In the letter, F.C. described the circumstances surround the sexual assault, including the fact that the civilian contractor was eventually transferred out of their camp because of the incident.  Other statements from the Veteran's friends and family note erratic changes in her behavior after she was discharged.

In a September 2009 VA mental health counseling note, the Veteran was diagnosed with PTSD, bipolar II disorder, cannabis abuse, and alcohol abuse.  Her psychologist noted that the stress associated with her in-service sexual assault appeared to have kindled the onset of her latent bipolar II disorder, and that her extreme mood wings did not start until after the sexual assault.  After concluding that the Veteran met diagnostic criteria for PTSD, the psychologist also noted that she used anger outbursts, mood swings, impulsive behavior, self-medication, etc., which were found to be symptoms of her bipolar disorder, as a way to distract herself from the pain associated with her in-service sexual assault.  The psychologist also noted that her PTSD affected her bipolar disorder symptoms and vice versa, so it was impossible to separate the occupational and social impairment caused by each.  After addressing the etiology of the Veteran's PTSD, the psychologist concluded that her PTSD and the high level of trauma that led to her PTSD predated the onset of her mood swings.  The psychologist also noted that, while a person can carry a genetic predisposition for bipolar disorder, the disability does not necessarily manifest until a highly stressful environment opportunity held to set it in motion.

In an April 2010 VA mental health counseling note, the Veteran's psychologist reviewed the March 2009 VA examination, including her in-service experiences, including being spied on while taking a shower, being groped by soldiers, and the sexual assault in November/December 2003 by a civilian contractor.  After reviewing the Veteran's symptoms, the VA psychologist determined that she met the PTSD diagnostic criteria.  In addition, the psychologist opined that the impact of the severe stress associated with her in-service sexual assault led to her cyclical mood swings following her return from Iraq.  The psychologist discussed a psychiatric phenomenon called "kindling" for those with latent mood disorders.  The psychologist noted that the disorder was often set in motion after a person goes through an episode involving severe stress.  The psychologist noted that there were no psychiatric symptoms prior to service.  Overall, the psychologist diagnosed the Veteran with bipolar II disorder and opined that it was more likely than not that her in-service sexual assault set her latent mood disorder in motion.

During her July 2011 hearing, the Veteran stated that she was never diagnosed with or treated for bipolar disorder prior to service, and that she was diagnosed with bipolar disorder in 2008 or 2009.  With regard to her symptoms, she reported fluctuating moods, including being extremely happy or extremely mad, to the point where she would do things she would not normally do.  She reported that she broke the windows on her husband's car because she "flipped out" only a few months after she was discharged.

In March 2014, the Veteran underwent another VA examination.  She was diagnosed with both PTSD and bipolar II disorder.  The examiner noted that it was possible to differentiate between the symptoms associated with each diagnosis and that the Veteran's mood instability was attributed to here bipolar disorder, although here current symptoms were attributable to her PTSD.  Overall, the examiner found that her symptoms resulted in occupational and social impairment with reduced reliability and productivity.  She denied any pre-service mental health problems.  She reported that some family member had a history of mental health problems including her mother who was diagnosed with bipolar disorder.  With regard to her active duty service, the Veteran reported being sexually assaulted by a civilian contractor while she was deployed in Iraq in November or December 2004.  She stated that although she reported the incident to her first sergeant, she did not go to sick call for a medical evaluation, and she was told not to report it formally.  She also reported a fear that she would be killed by bombs.
After reviewing her mental health treatment history, her current symptoms, and the PTSD diagnostic criteria, the examiner opined that the Veteran's bipolar disorder was less likely than not related to her military service.  The examiner noted that the Veteran was diagnosed with bipolar disorder in 2008, and that she had a family history of bipolar disorder.  The examiner opined that her diagnosed bipolar disorder was most likely genetic and that it was not related to any mood disorder during service.

With regard to whether the Veteran was sound upon entrance, the Board finds that the presumption of soundness has not been rebutted.  As noted above, no psychiatric disorder was noted at her April 2000 entrance examination.  Therefore, she is presumed sound, and the next step is to determine whether there is clear and unmistakable evidence that her bipolar disorder both preexisted and was not aggravated by her military service.  

While both VA examiners noted that she had a genetic predisposition for bipolar disorder, given her family history of mental health issues, neither examiner was able to clearly and unmistakably show that the disability actually manifested itself prior to active duty and, therefore, preexisted her military service.  Additionally, the Veteran's VA psychologist noted that, while she may have had a genetic predisposition for bipolar disorder, there were no manifestations of the disorder prior to her military service, and a genetic predisposition nevertheless required a "kindling" event.  Moreover, neither VA examiner addressed the issue of whether her bipolar disorder was aggravated by her military service.  Conversely, the VA psychologist noted that, although bipolar disorder may have been latent, her military service, including the in-service sexual assault, and that her PTSD "kindled" her bipolar disorder to the point where she started exhibiting mood swings.  The Board finds that VA has not carried its burden to show that the Veteran's bipolar disorder both clearly and unmistakably preexisted and was not aggravated by her military service.  See Wagner, supra.  Therefore, the issue becomes whether her bipolar disorder is directly related to her military service.

Based upon the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bipolar disorder is warranted.

Initially, as discussed above, the Veteran's VA treatment records and the VA examination reports indicate a current diagnosis of bipolar disorder that is separate and distinct from her PTSD.  Thus, the first element of service connection is met.

With regard to the second element of service connection, an in-service event or injury, the Veteran has consistently attributed the onset of her bipolar disorder symptomatology to the November or December 2003 sexual assault by a civilian contractor.  The Board notes that, while the sexual assault has not been corroborated, the requirements of 38 C.F.R. § 3.304(f) (2015) apply only to cases involving claims for service connection for PTSD.  Instead, the Board observes that she is competent to report that she experienced his alleged in-service stressor, and that she has experienced symptoms since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service).  Lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the Board finds no reason to question the Veteran's credibility with respect to this issue.  As noted above, not only do her service treatment record indicate complaints of psychiatric symptoms following after the time in which the sexual assault occurred, F.C., a fellow servicemember, corroborated her description of the events surrounding her sexual assault.  Additionally, not only has the Veteran consistently reported her in-service sexual assault during her post-service mental health treatment, her VA treatment providers have not questioned her alleged stressor; in fact, review of her VA treatment record reveals that her treatment centered around the fact that she was a victim of a military sexual assault, including being urged to participate in a women's support group.  See February 2009 VA Treatment Record.  Thus, the Board finds that the Veteran's lay statements concerning her in-service experiences are both competent and credible, and the second element of service connection is met.

Finally, turning to the question of whether the Veteran's bipolar disorder is related to her military service, the Board finds that the evidence is, at the very least, in relative equipoise.  While the VA examiners offered negative opinions, the Board finds that the September 2009 and April 2010 opinions by the Veteran's treating VA psychologist clearly relate the onset of her bipolar disorder to her military service, including her in-service sexual assault.  Both the opinions provide clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In conclusion, the evidence is, as the very least, in relative equipoise, as to whether the Veteran's currently diagnosed bipolar disorder is related to her military service, including an in-service sexual assault.  Therefore, resolving all reasonable doubt in the Veteran's favor, her claim for service connection for bipolar disorder is granted.  38 U.S.C.A. § 5107.


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


